Citation Nr: 0602177	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  97-32 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1980, and from November 1990 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an adverse rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that declined to reopen a claim of entitlement 
to service connection for bilateral hearing loss.  In a 
decision dated August 2004, the Board reopened the claim and 
remanded the case to the Appeals Management Center (AMC) in 
Washington, D.C., for further development.  The case was 
before the Board again in September 2005 at which time the 
claim was remanded for failing to comply with the Board's 
August 2004 remand directives.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).


FINDINGS OF FACT

1.  The veteran entered active service in September 1976 with 
bilateral high frequency hearing loss disability noted on his 
August 1976 entrance examination.

2.  The preponderance of the evidence establishes that the 
veteran's pre-existing high frequency hearing loss was not 
aggravated by any event during any period of active service, 
and that his bilateral hearing loss disability is not caused 
by and/or aggravated by service connected tinnitus.


CONCLUSION OF LAW

Right and left ear hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.306, 
3.310, 3.385 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to service connection for 
bilateral hearing loss.  He argues that hearing loss 
disability did not pre-exist service as evidenced by 
annotations of normal hearing on his enlistment application.  
Alternatively, he argues that his hearing acuity decreased 
during his periods of active service, and that his hearing 
loss disability permanently worsened during service.  He 
further alleges that his hearing loss disability can be 
attributed to in-service noise exposure, or that his hearing 
loss disability has been caused by or aggravated by his 
service connected tinnitus. 

The veteran's enlistment examination, dated August 1976, 
provided a diagnosis of "HEARING LOSS" based upon the 
following audiometric findings: 


250
500
1000
2000
3000
4000
6000
8000
Right
X
25
5
5
10
25
35
X
Left
X
25
15
10
10
60
65
X

His entrance examination provided a physical profile of "2" 
for hearing (H) on the PULHES classification system.  His 
enlistment application, prepared on October 19, 1976, 
indicated an "x" for normal ("NORM") hearing, but also 
indicated a "PULHES" evaluation of "111211B."  See 
Application for Enlistment Section 18a.  An audiometric 
examination on December 14, 1979 provided the following 
findings:



500
1000
2000
3000
4000
6000
8000
Right

15
5
5
0
45
45
X
Left

15
0
0
0
25
20
X

An audiometric examination on July 1, 1980 provided the 
following findings:



500
1000
2000
3000
4000
6000
8000
Right

15
15/20
15
30
55
50
X
Left

15
10
10
10
65
90
X

At that time, the audiologist noted that the veteran 
demonstrated a significant threshold shift of 15 decibels, 
but that retesting was required after removal of bilateral 
ear wax.  He was reported to have tinnitus, and was required 
to wear double hearing protection.  His separation 
examination, dated September 1980, reflected his reported 
history of hearing loss.  His audiometric examination 
indicated a diagnosis of "[l]ow grade" high frequency 
hearing loss (HFHL) based upon the following audiometric 
findings:



500
1000
2000
3000
4000
6000
8000
Right

5
5
5
15
30
55
25
Left

5
5
10
10
50
85
35

The veteran's speech audiometry indicated word recognition 
scores of 92 percent for the right ear and 96 percent for the 
left ear without any indication as to the type of word list 
utilized.  He was assigned a "1" for hearing under the 
PULHES classification system.

Post-service records include an August 1985 quadrennial 
examination with the Alabama Army National Guard (ARNG) 
indicating two sets of audiometric findings as follows:



500
1000
2000
3000
4000
6000
8000
Right

10
10
5
X
30
X
X
Left

20
15
5
X
80
X
X

and



500
1000
2000
3000
4000
6000
8000
Right

10
10
5
X
70
X
X
Left

10
10
0
X
80
X
X

The examination report indicated a "1" for hearing under 
the PULHES classification system.

VA examination in May 1989 resulted in diagnoses of bilateral 
high frequency sensorineural type hearing loss that was 
moderate for the right ear and severe for the left.  He had 
speech recognition scores of 100 percent for the right ear, 
and 96 percent for the left ear with the following 
audiometric findings:


250
500
1000
2000
3000
4000
6000
8000
Right
10
5
5
5
20
50
X
50
Left
10
10
10
10
15
70
70
90

An ARNG retention examination in August 1989 indicated a 
hearing profile of "H3" based upon the following 
audiometric findings:


250
500
1000
2000
3000
4000
6000
8000
Right
X
10
10
5
30
75
65
X
Left
X
10
10
15
15
90
90
X

The veteran had a second period of active duty from November 
1990 to July 1991.  A December 4, 1990 audiometric 
examination indicated as follows:


250
500
1000
2000
3000
4000
6000
8000
Right
X
10
10
5
15
65
55
50
Left
X
10
10
5
10
85
80
85

A May 28, 1991 redeployment examination resulted in a hearing 
loss profile of "H3" based upon audiometric findings of:


250
500
1000
2000
3000
4000
6000
8000
Right
X
25
10
15
15
70
60
X
Left
X
15
10
10
30
70
80
X

VA audiology examination in September 1992 indicated 
diagnoses of moderately severe high frequency sensorineural 
hearing loss in the right ear, and severe high frequency 
sensorineural hearing loss in the left ear.  The veteran's 
speech recognition scores using the Maryland CNC word list 
was 92% for the right ear, and 96% for the left ear.  His 
audiometric findings were as follows:


250
500
1000
2000
3000
4000
6000
8000
Right
X
10
15
10
20
70
X
X
Left
X
10
15
10
15
85
X
X

Thereafter, the veteran's medical records demonstrated 
continued worsening of his bilateral hearing loss.  VA 
examination in October 1999 included opinion that the 
veteran's audiometric findings were consistent with noise-
induced hearing loss, as would be a causative factor for his 
tinnitus, but that his tinnitus did not cause a loss of 
hearing.  An April 2004 VA audiology consultation indicated a 
diagnosis of sensorineural hearing loss of combined types, 
and opinion that standard audiometric procedures indicated a 
hearing loss that was greater than a normed age-related 
hearing loss.  The audiologist offered a similar assessment 
in June 2004.

In October 2005, the veteran underwent VA audiology 
examination resulting in diagnoses of sensorineural hearing 
loss in both ears with hearing within normal limits from 250 
to 2000Hz, and mild to severe loss from 3000 to 8000Hz.  
After being provided with the claims folder, the examiner 
offered the following opinion in an addendum:

The medical records (C-file) were reviewed.  BVA 
asks the examiner to speculate as to the 
relationship between the veteran's military noise 
exposure during his two periods of active 
service, and his current hearing loss.

Veteran's first period of service was from 1976 
to 1980.  The enlistment exam from 1976 indicated 
a pre-existing mild loss at 6000Hz for the right 
ear, and a moderately severe loss at the left ear 
for 4000 and 6000Hz.  The separation exam from 
September of 1980 indicated that for frequencies 
in the ratable range (500 to 4000Hz), there was 
no significant increase in the loss.  Increase 
was seen bilaterally at 6000Hz, but this 
frequency is outside the range considered in 
determining disability.

Veteran's second period of service was from 
November 1990 to July 1991.  Exams from 12/90 and 
5/91 indicated no significant increase in hearing 
loss over that time. 

Given the exams present in records, it can be 
stated that the veteran had a bilateral high 
frequency hearing loss that existed at time of 
the enlistment exam in 1976.  The thresholds in 
the 500 to 4000Hz range did not increase 
significantly by the time the veteran left 
service in 1980.  The amount of loss present in 
the range of 500 to 4000Hz in May of 1991 was not 
significantly greater than that seen in December 
of 1990.  Thus it can be stated that the 
veteran's hearing loss is less likely as not due 
to noise exposure in either of the veteran's 
periods of military service.

BVA also asks if the "hearing loss is secondary 
to or aggravated by his service connected 
tinnitus."  While the tinnitus may cause 
significant distraction to someone who suffers 
from it, there is no generally accepted data to 
indicate tinnitus can either cause measurable 
hearing loss or aggravate pre-existing hearing 
loss.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. §§1110 and 1131, a claimant 
must prove the existence of (1) a disability and (2) that 
such disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  Under VA 
regulations, impaired hearing is considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 C.F.R. § 1111 (West 2002).  VA 
regulations expressly provide that the term "noted" denotes 
"only such conditions as are recorded in examination 
reports" and that history of pre-service conditions does not 
constitute a "notation" for purposes of 38 C.F.R. 
§ 3.304(b).  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  
See also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

Where a pre-service disability increases in severity during 
active service, a presumption arises that the disability was 
aggravated during service.  38 C.F.R. § 3.306(a) (2005).  
Clear and unmistakable evidence is required to rebut this 
presumption.  38 C.F.R. § 3.306(b) (2005).  However, where a 
disability merely undergoes a temporary worsening of symptoms 
and not a permanent increase in the actual disability, the 
aggravation may not be conceded.  Id., see also Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991) (temporary or 
intermittent flare-ups during service of a pre-existing 
disease or disability is not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted to symptoms, is worsened.")

Service connection may be established on a secondary basis 
for disability which is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  The Court of Appeals for Veterans Claims has 
construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

The Board first finds that the veteran entered service in 
September 1976 with bilateral high frequency hearing loss 
noted on his August 1976 entrance examination.  This finding 
is supported by audiometric testing results, and a physical 
profile of "2" being assigned to the hearing loss 
disability under the PULHES system.  See Odiorne v. Principi, 
3 Vet. App. 456, 457 (1992) (observing that the "PULHES" 
profile reflects the overall physical and psychiatric 
condition of the veteran on a scale of 1 (high level of 
fitness) to 4 (a medical condition or physical defect which 
is below the level of medical fitness for retention in the 
military service); the "P" stands for "physical capacity or 
stamina;" the "U" indicates "upper extremities;" the "L" is 
indicative of the "lower extremities;" the "H" reflects the 
state of the "hearing and ear;" the "E" is indicative of the 
eyes; and the "S" stands for psychiatric condition)).  His 
enlistment application does reflect an assessment of normal 
hearing, but that same document also repeats the "2" 
designation under the PULHES system.  As the hearing loss 
disability for both ears was noted on the entrance 
examination, the presumption of soundness under 38 U.S.C.A. 
§ 1111 does not attach to this case.  As such, this case is 
unaffected by a VA General Counsel opinion regarding the 
appropriate standard of review applicable to claims where the 
presumption of soundness attaches.  See VAOGCPREC 3-2003 
(July 15, 2003).  

The dispositive question on appeal, therefore, is whether the 
veteran's pre-existing hearing loss was permanently 
aggravated during his first and/or second period of active 
service.  The record does include audiometric findings for 
the first period of active service measuring decreased 
hearing acuity in both ears in the 6000Hz.  The audiometric 
findings in the frequencies from 500 to 4000Hz alternating 
showed improved and worsened scores.  Similarly, the 
audiometric findings in the frequencies from 500 to 4000Hz 
for the two audiometric evaluations during the second period 
of active service inconsistently showed improved and worsened 
scores.  However, for the first period of active service, the 
PULHES classification actually improved from a "2" to a 
"1" between the time of entrance and separation.  The 
PULHES classification of "3" during the second period of 
active service was established during an ARNG retention 
examination in August 1989.

In October 2005, a VA examiner reviewed all of the medical 
records of file and provided opinion that there was "no 
significant increase" in the veteran's hearing loss 
demonstrated during either of his periods of service, and 
that the veteran's hearing loss is less likely as not due to 
noise exposure in either of the veteran's periods of military 
service.  The examiner also opined that the veteran's service 
connected tinnitus did not result in measurable hearing loss 
or aggravate a pre-existing hearing loss.  Similarly, a VA 
examiner in October 1999 opined that tinnitus did not cause 
hearing loss.  There is no medical opinion to the contrary.

In this case, the veteran has opined that his current 
bilateral hearing loss disability did not pre-exist service 
or was aggravated during either of his periods of active 
service or was caused by or aggravated by his service 
connected tinnitus.  As indicated above, the evidence 
conclusively shows that hearing loss disability was noted on 
the entrance examination.  The enlistment application 
referred to by the veteran does indicate an assessment of 
normal hearing, but that same document indicates a PULHES 
classification of "2" for his hearing.  Thus, the entrance 
examination notation is clear, and the presumption of 
soundness does not apply.  His lay beliefs as to a service 
related or service connection related etiology for his 
hearing loss disability, while well-intentioned, holds no 
probative value in this case as he does not possess the 
requisite training to speak to issues of medical diagnosis 
and causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); 38 C.F.R. § 3.159(a) (2005).  The audiometric 
testing in service and thereafter does constitute some 
probative evidence indicative of decreased hearing acuity in 
service.  See generally Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  
However, as indicated above, those results are inconsistent 
during both periods of active service and a VA examiner 
reviewed those audiometric findings in concluding that the 
pre-existing hearing loss was not caused by or aggravated by 
either of his periods of active service.  Furthermore, two 
separate VA examiners have concluded that no causal 
relationship exists between service connected tinnitus and 
bilateral hearing loss.

Based upon the above, the Board finds that the veteran 
entered active service in September 1976 with bilateral high 
frequency hearing loss disability noted on his August 1976 
entrance examination.  The Board further finds that the 
preponderance of the evidence establishes that the veteran's 
pre-existing high frequency hearing loss was not aggravated 
by any event during any period of active service, and that 
his bilateral hearing loss disability is not caused and/or 
aggravated by service connected tinnitus.  There is no doubt 
to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) 
(West 2002).  Accordingly, the Board must deny the claim of 
entitlement to service connection for bilateral hearing loss.

In so holding, the Board has carefully reviewed the record to 
ensure compliance with the notice and assistance provisions 
of the Veterans Claims Assistance Act (VCAA) of 2000.  106 
P.L. 475, 114 Stat. 2096 (2000).  In pertinent part, this law 
defines VA's notice and duty to assist requirements in the 
development of certain claims for benefits.  See 38 U.S.C.A. 
§ 5102, 5103, 5103A and 5107 (West 2002).  

The Court of Appeals for Veteran's Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that post-adjudicatory RO letters 
dated November 23, 2002, July 9, 2004 and August 30, 2004, as 
well as the rating decision on appeal, the statement of the 
case (SOC) and the supplemental statements of the (SSOC's), 
told him what was necessary to substantiate his claim.  In 
fact, the rating decision on appeal, the SOC and the SSOC's 
provided him with specific information as to why his claim 
was being denied, and of the evidence that was lacking.  
Additionally, the Board's remand directives delineated for 
the veteran the evidence deemed necessary to substantiate the 
claim.  A November 2005 SSOC specifically instructed the 
veteran that medical evidence was necessary to demonstrate a 
nexus between his current disability and event(s) in service.

The letters cited above also satisfied the elements of (2) 
and (3) by notifying the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the documents explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.  Additionally, a July 26, 1999 RO 
letter issued prior to the passage of the VCAA provided the 
veteran general information regarding the relative duties on 
the part of himself and VA in developing his claim.

With respect to element (4), the Board notes that the 
documents cited above identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  In the July 9, 2004 letter, the RO specifically 
advised him "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains 
your claim, please send it to us."  Similarly, the August 
2004 RO letter advised him: "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains your claim, please send it to us."  (emphasis 
original).  

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The veteran was not provided a pre-
adjudicatory VCAA letter as the claim was first adjudicated 
prior to the passage of the VCAA.  In reviewing the case, 
there is no indication that any aspect of the VCAA compliant 
language that may have been issued post-adjudicatory has 
prevented the veteran from providing evidence necessary to 
support his claim or affected the essential fairness of the 
adjudication of the claim.  See Mayfield, 19 Vet. App. 103 
(2005)

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, all available VA treatment 
notes and private treatment records.  There are no 
outstanding requests for the RO to obtain any information in 
the possession of a non-federal entity for which the veteran 
has identified and authorized the RO to obtain on his behalf.  
VA also obtained medical opinion as deemed necessary to 
decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  That 
examination report, dated October 2005, was based upon review 
of the claims folder and fully addresses the remand 
directives of the Board.  In the November 2005 SSOC, the RO 
specifically instructed the veteran that medical evidence was 
necessary to demonstrate a nexus between his current 
disability and event(s) in service.  The lay and medical 
evidence of record, in its totality, provides the necessary 
information to decide the case.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 4.2 (2005).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).




ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


